cca_2013102309230857 id uilc number release date from sent wednesday date am to cc bcc subject re levy question ---------- - a levy is only a provisional remedy that protects the government’s interest until a claim to the subject property is resolved the ro should advise the bank that there are only two defenses to its refusal to surrender property and that neither is implicated here the first is that the bank is not in possession of the taxpayer’s property which is not the case because you have indicated that there are funds in the taxpayer’s account the second is that at the time of service of the notice_of_levy the property was subject_to attachment or execution under judicial process which does not appear to be the case from the brief summary of facts you submitted see 472_us_713 the ro may also advise the bank that the bank will be held harmless if it honors the levy pursuant to i r s sec_6332 finally the ro should warn the bank that its failure to honor the levy may result in independent liability as well the imposition of the 50-percent penalty for failing to surrender property without reasonable_cause see sec_6332 the bottom line is that the sec_6334 levy exemptions do not constitute third-party defenses and the bank is required by statute to surrender all of the taxpayer’s property that was in its possession as of the date of levy but not until after the sec_6332 21-day waiting_period applicable to banks i would direct your attention to lesson of the gl-1 materials which can be found on the pa website as well as the training website i believe and which has a detailed discussion of the procedures for levying banks and the available defenses to levy as well as the sec_6334 exemptions from levy feel free to call me directly if you have any questions or further want to discuss regards --------------------------------------------------------------------------------------------------------------------------- ----------------------
